Citation Nr: 1709315	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  13-22 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the character of the appellant's discharge for his period of service from April 17, 1967, to February 2, 1968, is a bar to VA benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The appellant served on active duty from April 1966 to February 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In February 2016, the appellant testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2014).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the appellant's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the appellant, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.  


FINDINGS OF FACT

1.  The appellant entered active military service in April 1966 and received an honorable discharge on April 16, 1967.
2.  The appellant re-enlisted into active service on April 17, 1967, and received a discharge under other than honorable conditions in February 1968.

3.  On or about June 14, 1967, the appellant took approximately $275.00 from his unit's safe, without permission; he voluntarily turned himself in and his wallet included a scrap of paper denoting which soldiers he had taken the funds from.

4.  In September 1967, the appellant voluntarily tendered his resignation for the good of the service, acknowledging that if accepted, his resignation would be considered as under other than honorable conditions.

5.  There is no objective indication that the appellant was clinically insane at the time he took the money from the safe.


CONCLUSION OF LAW

The character of the appellant's discharge as under other than honorable conditions constitutes a bar to basic eligibility to VA benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 2014); 38 C.F.R. § 3.12 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, the law is dispositive of the issue of whether the character of the appellant's discharge for his period of service from April 1967 to February 1968 is a bar to VA benefits.  As the claim is being denied as a matter of law, no further development under the VCAA is necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

The Board must now determine the appellant's character of discharge for the purposes of VA benefits.  The appellant had a period of service from April 1967 to February 1968 that resulted in a discharge under other than honorable conditions.  In written statements and at the February 2016 hearing, he asserted that the characterization of his discharge from his period of service should not be a bar to VA benefits for that period as he honorably completed his first enlistment, was told he would receive a general discharge under honorable conditions, and he showed intent to return the funds he unlawfully took during his service.  

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6. 

The term "Veteran" means "a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  

Service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a) (2016); Spencer v. West, 13 Vet. App. 376, 380 (2000).

There are two types of character of discharge bars to establishing entitlement for VA benefits: (1) statutory bars and (2) regulatory bars.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c),(d). 

A statutory bar precludes the payment of VA benefits when a former service member was discharged or released under one of the following conditions:  (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition).  38 U.S.C.A. § 5303(a); 38 C.F.R. 
§ 3.12(c). 

Stated differently, if an officer resigns for the good of the service, the discharge will serve as a bar to the receipt of VA benefits.  38 C.F.R. § 3.12(c)(6) (2016).  

If there is no statutory bar, VA must then determine whether there is a regulatory bar to benefits.  Regulatory bars are discharges or releases due to one of the following offenses, which are considered to have been issued under dishonorable conditions:  (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).

A discharge of under other than honorable conditions will not be a bar if it is found that the person was insane at the time of committing the offense.  38 C.F.R. 
§ 3.12(b).  An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2016).
The Court has held that the insanity need only exist at the time of the commission of the offense leading to the person's discharge, and that there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996). 

In May 1997, VA General Counsel discussed the intended parameters of the types of behavior that were defined as insanity in 38 C.F.R. § 3.354(a).  It was found that behavior involving a minor episode or episodes of disorderly conduct or eccentricity did not fall within the definition of insanity in that regulation.  It was further indicated that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity.  See VAOPGCPREC 20-97.

The appellant's DD Forms 214 reveal that he enlisted in the United States Army on April 28, 1966, and prior to completing his initial obligation, he was discharged on April 16, 1967, for the purposes of accepting a commission.  Then, on April 17, 1967, he re-enlisted as a second lieutenant.  He was discharged on February 2, 1968, and the character of service was "Under Other Than Honorable Conditions".  Separation authority was listed as AR 635-120, SPN 522

Regarding the incident leading to the appellant's other than honorable discharge, the record contains a June 15, 1967, military police report indicating that $275 was missing from a unit safe and that investigation revealed the appellant had taken the money.  In fact, the appellant admitted taking the money.  A scrap of paper and $250 cash were in his wallet, substantiating his reports of taking the money.  The paper listed the names of several service members and amounts, apparently the amounts the appellant had taken from them.  The appellant turned over the remaining $250 and arranged for an additional $25 to be deposited into the safe; he was charged with one specification in violation of Article 121, Uniform Code of Military Justice, for wrongfully appropriating $275.

As justification for his actions, the appellant reported in his July 2013 substantive appeal that he was in need of funds to get to his wedding, so he took the aforementioned cash after close of business on Friday with the intent to return it before anyone noticed on Monday.  However, he was called by the military police and returned with the money.  

An investigation into this incident was conducted and the appellant's commanding colonel ultimately recommended that the appellant resign for the good of the service and be issued a General Discharge Certificate (Under Honorable Conditions).  Notably, the colonel's report indicates that the appellant's case had previously been considered for administration of an Article 15 or a trial by general court-martial.  However, the commanding colonel believed the appellant's actions constituted a serious offense and the appellant's character deficiency rendered him unsuitable for retention.  As a final matter, the colonel noted that there was "no reasonable ground to believing that [the appellant] is, or was at the time of his misconduct, mentally defective, deranged, or abnormal[.]"

A September 1967 letter indicates that, based on this recommendation, the appellant did tender his resignation for the good of the service.  In his resignation letter, he acknowledged that his discharge would be under other than honorable conditions.  He further acknowledged that, if accepted, he would be deprived of many or all Army benefits, might be ineligible for many or all benefits administered by VA, and might be deprived of his rights and benefits as a veteran under both Federal and State law.

Here, the Board notes that is unclear why the appellant's resignation letter acknowledged a discharge under other than honorable conditions, when the commanding colonel suggested a General Discharge Certificate (Under Honorable Conditions).  However, the appellant did provide testimony at the February 2016 hearing that he had been advised he would be receiving a general discharge and that he believed he was signing documentation to this effect when he signed the September 1967 letter.  Nevertheless, as noted above, service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a) (2016); Spencer, supra.  The appellant may wish to seek review of his discharge from the Army Board for Correction of Military Records.  Until such time, VA must accept the findings of the Army as it relates to the character of his discharge.

In August 2009, the appellant submitted a claim to reopen a previously denied claim for service connection for hearing loss and tinnitus, which he alleged were related to his military service.

In a July 2010 administrative decision, the RO found that the statutory bar to benefits under 38 U.S.C.A. §5303(a) existed for the appellant's period of service.

After a cumulative review of the entire record, the Board has determined that a statutory bar applies in this case as the appellant, who was a second lieutenant, resigned for the good of the service in September 1967.  38 C.F.R. § 3.12(c).  

The Board points out that as part of his resignation, the appellant acknowledged the ramifications of his actions, to include that he would become ineligible for VA benefits, among other rights and benefits as a veteran.  He freely acknowledged this in a signed statement.

In this instance, the reasons for the appellant's discharge from Army service under conditions other than honorable are clearly delineated in the official records and are a bar for him receiving VA benefits under 38 C.F.R. § 3.12.

The Board still must address whether the bar to VA benefits should be overturned based on the theory that the appellant was effectively "insane" when he took the money from the safe without authorization during his military service.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Insanity is a defense to all possible statutory and regulatory bars to VA benefits.  However, in this case, the record does not suggest and the appellant has not alleged that he was insane or otherwise mentally compromised at the time of his June 1967 actions.  In fact, in September 1967, the commanding colonel specifically indicated that the appellant was mentally sound, the appellant was noted to be psychiatrically sound in conjunction with a medical examination, and he denied depression, nervousness, or excessive worrying in a concurrent report of medical history.  As such, the Board finds there is no probative evidence of insanity during the appellant's service or at the time of the June 1967 theft.

The Board acknowledges the appellant's contention that he received an honorable discharge before reenlisting in April 1967.  However, the Board notes that evidence of record clearly showed the appellant did not complete his first period of enlistment starting April 28, 1966, before reenlisting as an officer on April 17, 1967.

The Board acknowledges the appellant's continuing disagreement with the character of his discharge, as well as his claims for VA benefits.  However, the Board is bound by the laws and regulations enacted by the Congress of the United States.  Here, the character of the appellant's discharge is a bar to entitlement to VA benefits, including service connection, at this time.  Any disagreement that an appellant may have with his discharge classification must be raised with the Army Board for Correction of Military Records, as noted above.  Harvey v. Brown, 6 Vet. App. 416, 424  (1994).


ORDER

As the character of the appellant's discharge for his period of service from April 17, 1967, to February 2, 1968, is a bar to VA benefits, the appeal is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


